15-20
Allco Finance v. Klee



                        UNITED STATES COURT OF APPEALS 

                             FOR THE SECOND CIRCUIT                      

                                 _______________                  

                                 August Term, 2015 

        (Submitted: September 2, 2015               Decided: November 6, 2015) 

                                 Docket No. 15‐20 
                                 _______________                         
 
                              ALLCO FINANCE LIMITED, 
                                             
                                               Plaintiff‐Appellant, 
                                             
                                         —v.— 
                                             
    ROBERT J. KLEE, in his official capacity as Commissioner of the Connecticut 
              Department of Energy and Environmental Protection, 
                                             
                                               Defendant‐Appellee, 
 
  OFFICE OF CONSUMER COUNSEL, FUSION SOLAR LLC, NUMBER NINE WIND FARM 
                  LLC, GREENSKIES RENEWABLE ENERGY, LLC, 
                                      
                                        Intervenors‐Appellees. 
                              _______________                    



                                          1
                                                                                         
B e f o r e:  

             KATZMANN, Chief Judge, HALL and LIVINGSTON, Circuit Judges.  
                                 _______________  

       Appeal from a district court judgment (Arterton, J.), which dismissed the 
plaintiff’s complaint. We hold that: (1) the plaintiff cannot bring claims under 42 
U.S.C. §§ 1983 and 1988 to vindicate any rights conferred by the Public Utility 
Regulatory Policies Act (“PURPA”) because PURPA’s private right of action 
forecloses such a remedy; (2) the plaintiff failed to exhaust administrative 
remedies, a prerequisite to bringing an equitable action seeking to vindicate any 
rights conferred by PURPA; and (3) the plaintiff lacks standing to bring a 
preemption action seeking solely to void the contracts awarded to the intervenors. 
Accordingly, we AFFIRM the district court’s judgment on alternative grounds. 
                                 _______________                          

                 Thomas Melone, Allco Renewable Energy Limited, New York, New 
                     York, for Plaintiff‐Appellant. 
 
                 Robert D. Snook, Assistant Attorney General, for George Jepsen, 
                       Attorney General of the State of Connecticut, Hartford, 
                       Connecticut, for Defendant‐Appellee. 
                  
                 Bradford S. Babbitt and James R. Nault, Robinson & Cole LLP, 
                       Hartford, Connecticut, for Intervenors‐Appellees Fusion Solar LLC 
                       and Number Nine Wind Farm LLC. 
                  
                 Joseph A. Rosenthal, Principal Attorney, for Elin Swanson Katz, 
                       Consumer Counsel of the State of Connecticut, New Britain, 
                       Connecticut, for Intervenor‐Appellee Office of Consumer Counsel. 
                                     _______________           

                                                 



                                             2
                                                                                         
KATZMANN, Chief Judge:

      Plaintiff‐Appellant Allco Finance Limited (“Allco”) appeals from a final 

judgment entered on December 11, 2014 by the United States District Court for 

the District of Connecticut (Arterton, J.), which dismissed Allco’s complaint. Allco 

brought this action against Defendant‐Appellee Robert Klee (“Commissioner”), in 

his official capacity as Commissioner of the Connecticut Department of Energy 

and Environmental Protection. Allco alleges that the Commissioner’s actions, 

which were taken pursuant to section 6 of Connecticut Public Act 13‐303 (“Section 

6”) and include his awarding two power purchase agreements to Intervenors‐

Appellees Number Nine Wind Farm LLC (“Number Nine”) and Fusion Solar LLC 

(“Fusion Solar”), are preempted by the Federal Power Act and the Public Utility 

Regulatory Policies Act (“PURPA”).1 In addition to seeking damages and fees 

under 42 U.S.C. §§ 1983 and 1988, Allco sought equitable relief in the form of 

voiding the intervenors’ contracts and enjoining the Commissioner from violating 


      1  Technically, PURPA is one of several amendments to the Federal Power 
Act. See Federal Power Act, 16 U.S.C. §§ 791–828; PURPA, Pub. L. No. 95‐617, 92 
Stat. 3117 (1978) (codified in part at 16 U.S.C. § 824a‐3). For ease of reference in 
this opinion, however, any reference to the “Federal Power Act” excludes the 
sections of the Act enacted under PURPA.


                                          3
                                                                                        
the Federal Power Act and PURPA in any future Section 6 procurement process. 

The district court dismissed Allco’s complaint, concluding that Allco lacked 

standing to sue and, in the alternative, that Allco failed to state a claim. Allco 

contests both determinations on appeal. 

      We AFFIRM the district court’s judgment on alternative grounds. 

Specifically, we hold that: (1) Allco cannot bring claims under §§ 1983 and 1988 to 

vindicate any rights conferred by PURPA because PURPA’s private right of 

action forecloses these remedies; (2) Allco failed to exhaust its administrative 

remedies, a prerequisite for any qualified facility to bring an equitable action 

seeking to vindicate specific rights conferred by PURPA; and (3) Allco lacks 

standing to bring a preemption action seeking solely to void the contracts 

awarded to Intervenors Fusion Solar and Number Nine.  

                                   BACKGROUND 

A.    The Federal Power Act and PURPA Statutory Schemes 

      We begin with some background on the Federal Power Act and PURPA 

statutory schemes. The Federal Power Act gives the Federal Energy Regulatory 

Commission (“FERC”) exclusive authority to regulate sales of electricity at 



                                           4
                                                                                         
wholesale in interstate commerce. See 16 U.S.C. § 824(b)(1). States may not act in 

this area unless Congress creates an exception. Id. § 824(b). PURPA contains one 

such exception that permits states to foster electric generation by certain power 

production facilities (“qualifying facilities”) that have no more than 80 megawatts 

of capacity and use renewable generation technology. Id. § 824a‐3; see also id. 

§ 796(17)(A). A state may regulate wholesale sales by qualifying facilities, but 

those facilities must generally receive a price for their electricity equal to the 

buying utility’s “avoided costs”—that is, those costs that the utility would have 

otherwise incurred in procuring the same quantity of electricity from another 

source. 18 C.F.R. § 292.304(b)(2); 16 U.S.C. § 824a‐3(b). PURPA imposes 

obligations on each state regulatory authority to implement FERC’s PURPA 

regulations. See 16 U.S.C. § 824a‐3(f)(1) (“[E]ach State regulatory authority shall, 

after notice and opportunity for public hearing, implement [a new FERC] rule (or 

revised rule) for each electric utility for which it has ratemaking authority.”). 

PURPA also provides FERC and certain private parties with the ability to enforce 

the requirement that states implement PURPA. See id. § 824a‐3(h). Relevant to this 

appeal, PURPA provides a private right of action to “qualifying cogenerator[s]” to 



                                           5
                                                                                            
enforce a state’s obligations under PURPA. Id. § 824a‐3(h)(2)(B). 

      Even though Allco concedes that it “does not rely on the private right of 

action under” 16 U.S.C. § 824a‐3(h)(2)(B), Appellant’s Supp. Br. 1, this private 

right of action is relevant to several aspects of this appeal, so we briefly describe 

its structure. First, “qualifying cogenerator[s],” such as Allco, “may petition 

[FERC] to enforce” a state’s requirements to comply with PURPA. 

§ 824a‐3(h)(2)(B). Then, “[i]f the Commission does not initiate an enforcement 

action . . . against a State regulatory authority,” such as the Connecticut 

Department of Energy and Environmental Protection, “within 60 days following 

the date on which a petition is filed . . . , the petitioner may bring an action in the 

appropriate United States district court to require such State regulatory 

authority . . . to comply with such requirements.” Id. The district court may then 

“issue such injunctive or other relief as may be appropriate.” Id. Additionally, 

FERC “may intervene as a matter of right in any such action.” Id.2 


      2 Allco argues that § 824a‐3(h)(2) is unconstitutional because it permits “an 
action commandeering a State to implement federal law.” Appellant’s Supp. Br. 2. 
Because Allco does not bring its claims under that section, we need not decide the 
constitutional validity of the provision. 



                                           6
                                                                                       
B.     Factual Background 

       This case centers on Connecticut’s implementation of a 2013 state statute 

that empowered the Commissioner of Connecticut’s Department of Energy and 

Environmental Protection to solicit proposals for renewable energy, select 

winners of the solicitation, and direct Connecticut’s utilities to enter into 

wholesale energy contracts with the chosen winners. See Act Concerning 

Connecticut’s Clean Energy Goals, 2013 Conn. Acts 303, § 6. 

       Implementing this statute, the Commissioner solicited Section 6 proposals 

in July 2013. Allco submitted proposals for five solar projects, each of which was 

no more than 80 megawatts and satisfied PURPA’s criteria for a qualifying 

facility. 

       In September 2013, the Commissioner selected Number Nine as one of the 

recipients of a contract with the utilities. Number Nine received a fifteen‐year 

contract at a fixed price. According to Allco, Number Nine is too large to be a 

qualifying facility under PURPA, so its selection prevented the selection of at least 

one of Allco’s projects. The Commissioner also directed the utilities to enter into a 

separate fixed‐price contract with Fusion Solar, a generator that was a qualifying 



                                           7
                                                                                         
facility. According to Allco, Fusion Solar’s fixed price will differ from the price 

that Number Nine otherwise would have received from selling its electricity into 

the FERC‐approved energy market, thereby also violating the Federal Power Act 

and PURPA regulatory schemes. 

      In a determination accompanying its selection of Number Nine and Fusion 

Solar, the Connecticut Department of Energy and Environmental Protection 

“describ[ed] the basis for its selection of [these] two renewable energy projects to 

enter into long‐term power purchase agreements pursuant to Section 6.” J.A. 55. 

In so doing, the Department set forth a ranked list of proposals. Allco’s 

Harwinton Solar project appeared fourth on that list. Other Allco projects ranked 

seventh, tenth, and thirteenth. Additionally, Allco bid a project at a lower price 

than Fusion Solar, but that project was excluded, without explanation, from the 

ranked list. 

      After failing to receive a Section 6 contract, Allco filed a complaint in the 

U.S. District Court for the District of Connecticut, alleging that the 

Commissioner’s implementation of Section 6 was preempted by the Federal 

Power Act. The complaint alleged that Number Nine was too large to be a 



                                           8
                                                                                       
qualifying facility and that the Commissioner’s action in compelling a wholesale 

electricity transaction could be lawful only with respect to a qualifying facility 

under PURPA. Additionally, the complaint asserted that the Commissioner 

violated PURPA by selecting a higher bid from the qualifying facility Fusion Solar 

instead of one of Allco’s lower‐priced bids. 

      The Commissioner moved to dismiss this complaint, and the district court 

granted that motion for two independent reasons. The district court first 

concluded that Allco lacked standing, both because its injuries were not within 

the Federal Power Act and PURPA’s “zone of interests” and because its injuries 

were not likely to be redressed by a favorable judgment. Allco Fin. Ltd. v. Klee, No. 

13‐cv‐1874, 2014 WL 7004024, at *3–6 (D. Conn. Dec. 10, 2014). In the alternative, 

the district court concluded that Allco failed to state a claim, both because the 

Commissioner’s actions were not preempted and because there was no right of 

action available to Allco under 42 U.S.C. § 1983. Id. at *6–10. On appeal, Allco 

contests both sets of determinations. 

       

       



                                          9
                                                                                            
                                      DISCUSSION 

       We review de novo a district court’s dismissal of a complaint both for lack 

of standing and for failure to state a claim. See Selevan v. N.Y. Thruway Auth., 584 

F.3d 82, 88 (2d Cir. 2009). “[W]e are entitled to affirm the judgment on any basis 

that is supported by the record.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 

473, 482 (2d Cir. 2014). 

       To establish Article III standing, Allco must demonstrate: “(1) injury‐in‐fact, 

which is a ‘concrete and particularized’ harm to a ‘legally protected interest’; (2) 

causation in the form of a ‘fairly traceable’ connection between the asserted 

injury‐in‐fact and the alleged actions of the defendant; and (3) redressability, or a 

non‐speculative likelihood that the injury can be remedied by the requested 

relief.” W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106–

07 (2d Cir. 2008) (emphases omitted) (quoting Lujan v. Defenders of Wildlife, 504 

U.S. 555, 560–61 (1992)). In determining whether an injury is redressable, we 

examine whether each aspect of the relief requested by Allco would redress its 

asserted injury. See, e.g., Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 105–09 

(1998). 



                                             10
                                                                                            
      In this case, Allco asserts as its primary injury its not being selected for a 

Section 6 contract.3 To redress this injury, Allco seeks to: (1) invalidate the 

Commissioner’s actions and void the Section 6 contracts awarded to Fusion Solar 

and Number Nine; (2) enjoin the Commissioner from conducting any future 

procurement that violates the Federal Power Act or PURPA; and (3) receive 

money damages and fees resulting from the lost contract and the Commissioner’s 

failure to comply with PURPA.  

      The crux of Allco’s challenge to the power‐purchase agreements is that the 

Commissioner failed to conduct the challenged procurement in compliance with 

the Federal Power Act and PURPA. Allco seeks to invalidate the results of the 

first procurement so that the Commissioner can award Allco a Section 6 contract 


      3   Allco asserts as an alternative theory of injury that it will “earn lower 
profit from future energy sales under PURPA” because “the [challenged] 
procurement will affect the utilities’ cost structure.” Appellant’s Br. 33–34. For an 
injury to be cognizable as an injury‐in‐fact, the plaintiff must have suffered the 
injury at the time of the complaint’s filing, Lujan, 504 U.S. at 570 n.5, or the injury 
must at least have been “imminent,” id. at 564. Neither is true with respect to this 
asserted injury. The PURPA sales that Allco fears it would make at a lower price 
clearly did not occur at the time that the complaint was filed, as they are future 
sales. There is also no indication in the record that these future sales were 
imminent when the complaint was filed. As such, this alternative theory of injury 
is far too speculative to serve as the basis for an Article III injury‐in‐fact.


                                           11
                                                                                           
based either on the original procurement’s bidding results or on the results of a 

new procurement process. Because the only way in which Allco may obtain a 

Section 6 contract is for the Commissioner to conduct a PURPA‐compliant 

bidding process, Allco is in effect seeking to enforce PURPA’s requirements.4 

      But, as noted earlier, Allco does not seek to enforce PURPA’s requirements 

through the private right of action contained within PURPA itself. Allco concedes 

that it “does not rely on the private right of action under” 16 U.S.C. 

§ 824a‐3(h)(2)(B), Appellant’s Supp. Br. 1, and that it “has not petitioned [FERC] 

to enforce the requirements of 16 U.S.C. § 824a‐3(f) against [the Commissioner],” 


      4
         The district court also held that Allco lacks standing to assert a violation of 
the FPA because the interest Allco asserts is not “within the zone of interests to be 
protected or regulated by the statute that it says was violated.” Allco Fin. Ltd., 
2014 WL 7004024, at *4 (quoting Match‐E‐Be‐Nash‐She‐Wish Band of Pottawatomi 
Indians v. Patchak, 132 S. Ct. 2199, 2210 (2012)). The parties do not address the 
effect, if any, of Lexmark International, Inc. v. Static Control Components, Inc., 134 S. 
Ct. 1377 (2014), on the district court’s standing analysis. But even assuming that 
Allco comes within the FPA’s zone of interests, we conclude that its claims fail for 
alternative reasons, as discussed in the text, so we need not decide Lexmark’s 
effect on the district court’s zone‐of‐interests analysis. Cf. Lerner v. Fleet Bank, N.A., 
318 F.3d 113, 127 (2d Cir. 2003) (“[C]ourts may determine whether a cause of 
action exists under a given statute, an issue of statutory construction that goes to 
the merits of the action, before addressing the zone‐of‐interests prudential 
dimension of standing . . . .”). 
        


                                           12
                                                                                        
id. at 2. Instead, Allco brings two other claims—“a claim under 42 U.S.C. § 1983” 

and “a straightforward pre‐emption claim for regulating wholesale sales.” 

Appellant’s Supp. Br. 2. We address each of these claims in turn. 

A.    Allco’s Claims Under 42 U.S.C. §§ 1983 and 1988 

      Allco has Article III standing to bring a claim for money damages and fees 

under §§ 1983 and 1988 because it suffered a monetary loss that is fairly traceable 

to the challenged conduct and would be redressable through a monetary 

judgment. See, e.g., Steel Co., 523 U.S. at 96. But to establish its entitlement to 

money damages for its loss of contract, Allco must show that PURPA provides a 

non‐preempted way in which the Commissioner could have conducted the 

Section 6 procurement and awarded the contract to Allco. Allco therefore seeks to 

enforce PURPA indirectly, even if it styles its claim differently and brings it under 

another right of action. 

      Because Allco is in effect seeking to enforce PURPA when it requests 

money damages for its lost Section 6 contract, we must decide whether § 1983 

provides a private right of action to enforce PURPA. We undertake a two‐part 

inquiry to determine whether Congress intended to foreclose a § 1983 remedy. 

First, we ask whether PURPA provides “an unambiguously conferred right to 

                                            13
                                                                                         
support a cause of action brought under § 1983.” Gonzaga Univ. v. Doe, 536 U.S. 

273, 283 (2002); see also Albright v. Oliver, 510 U.S. 266, 271 (1994). Second, we must 

determine whether there is “indication, express or implicit, that the remedy 

[provided in PURPA] is to complement, rather than supplant, § 1983,” thereby 

overcoming the “ordinary inference that the remedy provided in the statute is 

exclusive.” City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 122 (2005). 

      We need not consider the first question because the answer to the second 

question clearly forecloses the availability of relief under § 1983. PURPA’s 

conferral of a private right of action requiring compliance with specific pre‐

lawsuit procedures strongly indicates Congress’s intent to foreclose a separate 

remedy under § 1983. See, e.g., id. at 121 (“The provision of an express, private 

means of redress in the statute itself is ordinarily an indication that Congress did 

not intend to leave open a more expansive remedy under § 1983.”). As the Rancho 

Palos Verdes Court recognized, multiple Supreme Court decisions have foreclosed 

§ 1983 remedies due to “the existence of more restrictive remedies provided in the 

violated statute itself.” Id. (citing Smith v. Robinson, 468 U.S. 992, 1011 (1984) 

(concluding that the recognition of a § 1983 action would “render superfluous 



                                           14
                                                                                        
most of the detailed procedural protections outlined in the statute”); Middlesex 

Cty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 20 (1981) (“[W]hen ‘a 

state official is alleged to have violated a federal statute which provides its own 

comprehensive enforcement scheme, the requirements of that enforcement 

procedure may not be bypassed by bringing suit directly under § 1983.’”)). The 

existence of PURPA’s private right of action forecloses Allco’s ability to bring a 

§ 1983 claim for money damages based on the Commissioner’s failure to award 

Allco a PURPA‐compliant Section 6 contract. 

      Additionally, because no § 1983 claim is available to enforce PURPA, Allco 

also cannot bring a § 1988 claim for attorneys’ fees predicated on the 

Commissioner’s failure to comply with PURPA. See 42 U.S.C. § 1988(b) (limiting 

the award of attorneys’ fees to certain actions, including “any action or 

proceeding to enforce a provision of [§ 1983]”). 

B.    Allco’s Preemption Claim 

      Allco also seeks equitable relief through what it describes as “a 

straightforward pre‐emption claim for regulating wholesale sales.” Appellant’s 

Supp. Br. 2. This preemption claim requests two forms of relief: (1) enjoining the 

Commissioner from conducting future procurements that violate the Federal 

                                          15
                                                                                            
Power Act or PURPA and (2) voiding the Section 6 contract awards to Fusion 

Solar and Number Nine. We analyze each form of relief separately. 

      1.     Injunction Related to Future Procurements 

      First, we affirm the district court’s dismissal of Allco’s claims seeking 

equitable relief regarding future procurements conducted by the Commissioner. 

For such relief to redress Allco’s injury, it must be “likely, as opposed to merely 

speculative,” that Allco receive the Section 6 contract that it seeks. Friends of the 

Earth, Inc. v. Laidlaw Envtl Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). Based on the 

record before us, the only way in which the Commissioner can issue a Section 6 

contract that is not preempted by the Federal Power Act is if that contract meets 

the requirements of the PURPA exception. As Allco acknowledges, its “status as a 

small power producer” under PURPA “is relevant to [its] Article III standing and 

to explain[ing] why [its] injury is redressable.” Appellant’s Supp. Br. 2. As such, 

any equitable relief relating to future contracts awarded under Section 6 

necessarily implicates PURPA; otherwise, such relief would provide no path by 

which Allco could eventually obtain a non‐preempted Section 6 contract. 




                                           16
                                                                                           
      To the extent that Allco seeks to enforce PURPA’s requirements through a 

“straightforward pre‐emption claim,” Appellant’s Supp. Br. 2, it “cannot avoid 

the administrative exhaustion requirement of [§ 824a‐3(h)(2)(B)] simply by 

restating its PURPA claim under a different heading,” Niagara Mohawk Power 

Corp. v. FERC, 306 F.3d 1264, 1270 (2d Cir. 2002). This Court has held that a party 

cannot evade PURPA’s administrative exhaustion requirement by characterizing 

an otherwise covered PURPA‐related equitable claim as a Supremacy Clause 

claim. Id. Therefore, if Allco’s preemption claim—regardless of how it is 

characterized—is covered by § 824a‐3(h)(2)(B)’s administrative exhaustion 

requirement, then Allco’s claim must be dismissed. 

      PURPA requires administrative exhaustion for claims brought by qualified 

facilities5 that are attempting to enforce the requirements of § 824a‐3(f). See § 824a‐

3(h)(2)(B). Section 824a‐3(f) requires states to “implement” FERC’s rules 

promulgated under 16 U.S.C. § 824a‐3(a)6 by “issuing regulations, by resolving 


      5  It is undisputed that Allco is a qualified facility under § 824a‐3(h)(2)(B). 
See J.A. 9. 

      6 Section 824a‐3(a) empowers FERC to promulgate rules to encourage 
cogeneration and small power production. Allco’s claim can be characterized as 
an attempt to enforce § 210(a) rules, including 18 C.F.R. § 292.304(d), that require 

                                           17
                                                                                       
disputes on a case‐by‐case basis, or by taking any other action reasonably 

designed to give effect to FERC’s rules.” FERC v. Mississippi, 456 U.S. 742, 751 

(1982). In Niagara Mohawk, we dismissed a preemption claim for failure to exhaust 

PURPA’s administrative remedies because the claim challenged “a state rate‐

setting regulation promulgated pursuant to [§ 824a‐3(f)], the provision that 

[§ 824a‐3(h)(2)(B)] petitions are intended to enforce.” 306 F.3d at 1270. Niagara 

Mohawk is an example of a straightforward application of § 824a‐3(h)(2)(B)’s 

administrative exhaustion requirement—a qualified‐facility plaintiff brought a 

preemption claim challenging a state regulation promulgated under § 824a‐3(f). See 

id. 

       Allco’s preemption claim presents us with a novel application of PURPA’s 

administrative exhaustion requirement. Allco’s attempt to enforce PURPA’s 

requirements stems not from a challenge to a state regulation promulgated under 

§ 824a‐3(f) but from a challenge to a state procurement law—Section 6. This 

distinction, however, does not relieve Allco of its obligation to exhaust its 

administrative remedies under § 824a‐3(h)(2)(B) because its claim is still an 




utilities to buy power from Allco at a rate at or below the avoided cost.

                                          18
                                                                                        
attempt to enforce § 824a‐3(f). A state’s ongoing obligation under § 824a‐3(f) to 

“implement” PURPA regulations can be accomplished in a variety of ways, but, 

at a minimum, § 824a‐3(f) undoubtedly prevents states from violating § 824a‐3(a). 

See Mississippi, 456 U.S. at 751; see also POLICY STATEMENT REGARDING COMM’N’S 

ENF’T ROLE UNDER SECTION 210 OF [PURPA], 23 FERC P 61,304, 61,644 (1983). The 

heart of Allco’s claim is that the Commissioner failed to follow § 824a‐3(a) 

regulations when conducting the Section 6 procurement and the procurement is 

therefore preempted. Allco’s characterization of its cause of action “under a 

different heading” does not transform its claim into something other than what it 

is: an action to compel a state to implement § 824a‐3(a). Niagara Mohawk, 306 F.3d 

at 1270.  

       Our reading of §§ 824a‐3(f) and 824a‐3(a) comports with our holding in 

Niagara Mohawk. In Niagara Mohawk, we distinguished our holding from Freehold 

Cogeneration Ass’n L.P. v. Board of Regulatory Commissioners, 44 F.3d 1183 (3d Cir. 

1995), on the grounds that the claim in Freehold was not a challenge to a state 

regulation promulgated under § 824a‐3(f). 306 F.3d at 1270. We now distinguish 

our holding from Freehold on similar, yet distinct, grounds. The preemption claim 



                                         19
                                                                                           
in Freehold did not require § 824a‐3(h)(2)(B) exhaustion because the claim was an 

attempt to enforce the exemption provisions contained in § 824a‐3(e), not an 

attempt to enforce the qualified‐facility regulations in § 824a‐3(a). See Freehold, 44 

F.3d at 1184–85. Allco’s preemption claim is subject to § 824a‐3(h)(2)(B)’s 

administrative exhaustion requirement because Allco’s claim is an attempt to 

enforce § 824a‐3(f), which requires Connecticut to implement FERC’s rules 

promulgated under § 824a‐3(a). 

      This Court has also held that the administrative exhaustion requirement is 

jurisdictional.7 See Niagara Mohawk Power, 306 F.3d at 1270 (“We hold that the 

District Court correctly dismissed [the plaintiff’s] PURPA claim as against the 

[defendants] for lack of subject matter jurisdiction because of [the plaintiff’s] 

failure to exhaust its administrative remedy by petitioning FERC to bring an 


      7  Allco argues that, in light of more recent Supreme Court decisions in 
Sebelius v. Auburn Regional Medical Center, 133 S. Ct. 817, 824 (2013), and Arbaugh v. 
Y&H Corp., 546 U.S. 500, 516 (2006), PURPA’s administrative exhaustion 
requirement is not actually a jurisdictional bar. We need not determine whether 
these Supreme Court decisions call into question that part of the holding in 
Niagara Mohawk Power because Allco’s claims would be dismissed for failure to 
exhaust administrative remedies regardless of whether the requirement is 
jurisdictional. 



                                          20
                                                                                             
enforcement action against the [state regulatory agency] in the first instance.”); see 

also id. (“[B]ecause [the plaintiff] has not satisfied this [exhaustion] requirement, 

its [Supremacy Clause] claims against the [defendants] should have been 

dismissed for lack of subject matter jurisdiction.”). Accordingly, Allco’s attempts 

to characterize its PURPA‐enforcement efforts as preemption or Supremacy 

Clause claims are unavailing, and we affirm the dismissal of those claims on the 

alternative grounds that Allco failed to comply with the administrative 

exhaustion requirement. 

      2.       Equitable Relief Voiding Fusion Solar and Number Nine’s Contracts 

      Having disposed of Allco’s claims seeking equitable relief regarding future 

procurements, we must finally resolve Allco’s claims that seek solely to invalidate 

the results of the challenged procurement and void its competitors’ contracts. To 

the extent that these claims seek only to invalidate the results of the prior 

procurement—and not also to require the Commissioner to conduct future 

procurements in compliance with PURPA—Allco lacks standing because that 

requested relief does not redress its injury, i.e., its not being selected for a Section 

6 contract. 



                                           21
                                                                                      
      Allco contends that its preemption claim should be permitted because it can 

redress its injuries simply by invalidating the Commissioner’s prior selections and 

voiding the contracts given to Fusion Solar and Number Nine. But those forms of 

relief, standing alone, fail to redress Allco’s injuries, as they do not make it 

“likely, as opposed to merely speculative,” that Allco will eventually receive a 

Section 6 contract. Friends of the Earth, 528 U.S. at 181. Allco must show, at a 

minimum, that the requested relief provides a path for Allco to eventually obtain 

a Section 6 contract. But invalidating the Section 6 contracts awarded to Fusion 

Solar and Number Nine would simply deny Allco’s competitors a contractual 

benefit without redressing Allco’s injury— its not being selected for a Section 6 

contract. Because merely voiding its competitors’ contracts would not redress 

Allco’s injury, Allco also lacks standing to seek such equitable relief. 

                                   CONCLUSION 

      For the reasons stated herein, we AFFIRM the district court’s judgment. 




                                           22